PER CURIAM.
Under date of February 21, 1966, an alternative writ of mandamus was issued. The respondent has filed a motion to quash and a supplemental motion to quash and the cause has been heard on its merits.
By his supplemental motion to quash, the respondent contends that the issues raised by this proceeding have become moot by virtue of the decision of the Supreme Court of the United States in Swann et al. v. Adams et al., 86 S.Ct. 767, opinion filed February 25, 1966. A careful consideration of the record and briefs compels the conclusion that the contention of the respondent is correct and that the particular issues presented by the instant proceeding have become moot by virtue of the cited decision of the Supreme Court of the United States.
For the reason stated, the alternative writ of mandamus heretofore issued herein is quashed and the petition is dismissed.
It is so ordered.
THORNAL, C. J., and THOMAS, ROBERTS, O’CONNELL, CALDWELL, ERVIN and HOBSON (Ret.), JJ., concur.